Asiwrn~   II.   ll?+:x.lm
PRICE  DANlEL
ATTOHNEYdBNEH.4,.
                                     February 8, 1951

    Hon. Ii. A. Hodges                                  Opinion No. V-1149
    County Auditor                                      Re: Authority of the sher-
    Williamson County                                       lff to order photo-
    Qeorgetown,Texas                                        graphs to be taken In
                                                            connectionwith an ln-
                                                            vestlgatlonof a crime
                                                            without first securing
                       ,.*                                  approve1 by the comml-
                                                            ssloners' court or the
    Dear Mr. liodges:                                       county auditor.
             You have requested our opinion whether the sheriff
    of Williamson County can charge to the county the expense of
    securingphotographs In connection with a criminal investl-
    gatlon conducted by him without first securing permission
    from the commlsslonerstcourt or the county auditor.
                    Subsection (b) of Article 3899, V.C.S., provides:
              "Each officer named In this Act, where he receives
              a salary as compensationfor his services, shall
              be entitled and permitted to purchase or charge to
              his county all reasonable expenses necessary In the
        ..-.I'
            I-~properand legal conduct of his office, . , . and
              such expenses to be Passed on, predltermlnedand
              allowed in the time and amount, as nearly as poss-
              ible, by the CommlsslonersCourt once each month
              for the ensuing month, upon the application by
              each officer, stating the kind, probable amount
             'of expenditureand the necessity fotithe expenses
              of his office for such ensuing month, which app-
              lication shall, before presentation to salA court,
              first be endorsed:$Y.the.county~audltor, If any,
              otherwise the county treasurer, only as to whether
              funds are available for payment of such expenses. . .
                    "Such pruchases shall be made by each officer, when
                    allowed, only by requisition In manner provided by
                    the county auditor If any, otherwise by the Commlss-
                    loners Court. Each officer, shall, at the close of
                    each month of his tenure of office, make an Itemized
                    and sworn report of all approved expenses Incurred
                    by him and charged to his county accompanylng:.suc~h
                    report with Invoices covering such purchases and
                    requisitionsIssued by him in support of such report.
                    If $uch expense&be Incurred In cbpneotlonwlth~any
                    partlcuXda)case,such report shall name such case.
                    Such report, Invoices, and requisitionsshall
Hon. H. A. Hodges, Page 2   (v-1149)

         be subject to the audit of the
         county auditor, If any, otherwise by the Commlss-
         loners Court, and if It appears that any Item was
         not Incurred by such officer, or that such Item
         was not a necessary or legal expense~of such office,
         or purchased upon proper requisition, such Item
         shall be by said county auditor or court rejected,
         In which case the payment of such Item may be ad-
         judicated In any court of competent jurlsdlsdlctlon.
         All such approved claims and accounts shall be
         paid from the Officers Salary Fund unless otherwise
         provided herein."
We think the phrase "all reasonable expenses necessary In the pro-
per and legal conduct of hl.soffice" Is sufficientlybroad In
scope to cover the expense of securing photographs necessary In
the conduct of a criminal lnvestlgatlonas in the Instant case.
As to the necessity of securing the prior endorsementof the
county auditor or county treasurer, as the case may be, and the
prior approval of the commissioners1 court before Incurring such
an expense, you'are referred to State v. Carnes, 106 S.W.2d 399
(Tex. Clv.App. &37), In which the court states:
         "While the entry by the commissioners1court of
         an order authorizingthe appointmentof deputies
         and fixing their compensationupon proper appll-
         cation by the officer In accordance with article
         3902 Is a conditionprecedent to his claiming
         credit, as a matter of right, for salaries paid
         his deputies, this statutoryprovision was not
         Intended as a llmltatlonon the power of the
         commissioners'court, and any affirmativeaction
         of the court authorizingor approving the expen-
         diture before or after It was Incurred would bind
         the county and authorize the deduction. The Co-
         mmlssloners~ court may ratlSy,t+atGMiUh it might
         have authorized originally. Cameron County v. Fox
         ('Pa. Corn.App.) 61 S.w.(2d)'483:"
                         ,...;.I
In view of the foregoing, It Is the opinion of this office
that the expenditure In this lnstarke may be pal.dout of
the Officers' Salary Fund of the county. Of course, such
expendituremust have either the prior approval or the sub-
sequent ratificationof the commissioners1court, and Is
subject to audit by the count auditor (or the commlssloners~
court, if there Is no auditor3 as to whether It was an auth-
orized expense.
.   .

        Hon. H. A. Hodges, Page 3   (v-1149)


                                      SUMMARY
                   The expense of securing photographs as a
                   part of a criminal investigationconducted
                   by a sheriff may be charged to the county
                   as a part of the reasonable expense nece-
                   ssary In the proper and legal conduct of
                   his office, provided such expenditureshave
                   prior approval or subsequentratification
                   by the commlsslonersfcourt.
        APPROVED:                               Yours very truly,
        J. C. Davis, .Tr.                          PRICE DANIEL
        County Affairs Division                 Attorney Qeneral
        Jesse P. Luton, Jr.
        Revlewlng Assistant
                                               By: a/ Burnell Waldrep
        Charles D. Mathews                        Burnell Waldrep
        First Assistant                                 Assistant
        BW:mw:aa